Citation Nr: 1703366	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-223 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinus disability, to include sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sinus and bilateral hearing loss disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to service connection for tinnitus.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

During the Veteran's November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran's withdrew from appeal the issue of entitlement to service connection for tinnitus.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue which is dismissed.


ORDER

The appeal as to the matter of entitlement to service connection for tinnitus is dismissed.





REMAND

The Board's review of the claims file reveals that additional development on the remaining claims on appeal is warranted.

With respect to the claim for service connection for bilateral hearing loss disability, the Veteran attributes his current hearing loss to noise exposure in service.  During his Board hearing, the Veteran reported that, while he worked in a powerhouse near noisy generators prior to service, he was only at that job for 2 to 3 months.  After service, he worked as a pastor and had minimal noise exposure.  The Veteran has endorsed noise exposure in service in an engine room of a ship.  He was not issued hearing protection.

The Veteran was afforded a VA examination in August 2010, at which time a hearing loss disability as provided under 38 C.F.R. § 3.385 was indicated.  The examiner noted that the Veteran had 2 years of pre-service noise exposure, not 2 months.  The examiner then opined that he could not give an opinion on the likely onset and etiology of the claimed hearing loss without resort to speculation, since there was no frequency specific audiometric data in the claims file, as the Veteran was only administered whispered voice tests in service.

However, the examiner did not provide adequate rationale for the opinion expressed.  He indicated that he could not render an opinion regarding service without resort to speculation, and provided little rationale for this conclusion, without discussion of the Veteran's reported in-service noise exposure and statements as to the onset of hearing difficulties, medical history, and pertinent medical literature.  See Jones v. Shinseki, 23 Vet. App. 82 (2009) (VA may rely on an examiner's conclusion that an etiology opinion would be speculative if the examiner explains the basis for such an opinion or the basis is otherwise apparent).  In addition, given the Veteran's Board hearing testimony regarding his pre-service noise exposure, the August 2010 examiner incorrectly noted 2 years of pre-service work noise exposure.  For the foregoing reasons, the Board believes that another opinion should be obtained to determine the nature and etiology of the claimed bilateral hearing loss disability.

With respect to both claims, review of the claims file reveals that VA treatment records are not associated with the claims.  In this case, while the rating decision and Statement of the Case reflects that VA treatment records were "electronically reviewed" and referenced diagnoses of bilateral hearing loss, rhinitis, and sinusitis with dates of treatment, there are no VA treatment records in the claims file outside of undated lists of diagnoses.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding records of VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain from the VA Medical Center(s) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, including records that were previously electronically reviewed including the Memphis and Birmingham VA Medical Centers.

2.  The AOJ should develop the Veteran's claim that he manifests a respiratory disorder, including sinusitis and/or allergic rhinitis, due to asbestos exposure.

3.  Then, the AOJ should obtain an opinion from an examiner other than the August 2010 VA examiner regarding the etiology of the claimed bilateral hearing loss.  The entire electronic claims file must be made available to the examiner designated to enter the opinion and/or examine the Veteran.  If an examination is necessary, one should be provided.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current bilateral hearing loss disability was incurred in service or is otherwise medically related to service, to include noise exposure therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his reports as to the onset and nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.  The examiner should note that the Veteran reports 2 to 3 months of pre-service work noise exposure, not 2 years.  The examiner should also accept as true the Veteran's November 2016 testimony and explain whether his noise exposure in service was sufficient to cause his current hearing loss disability regardless of the absence of audiometric testing in service.

A complete rationale should be provided for any opinions expressed.

4.  The AOJ should undertake any additional development deemed warranted.

5.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


